Exhibit 10.1

REFINANCING AMENDMENT

(AMENDMENT NO. 3 TO CREDIT AGREEMENT)

REFINANCING AMENDMENT (this “Agreement”), dated as of February 23, 2018, among
XPO LOGISTICS, INC., a Delaware corporation (the “Borrower”), the other
Subsidiaries of the Borrower party hereto, each financial institution identified
on the signature pages hereto as a Refinancing Term Lender (each, a “Refinancing
Term Lender”) and Morgan Stanley Senior Funding, Inc., as administrative agent
and collateral agent for the Lenders (in such capacities, the “Agent”), relating
to the Senior Secured Term Loan Credit Agreement, dated as of October 30, 2015
(as heretofore amended, amended and restated, extended, supplemented or
otherwise modified from time to time prior to the date hereof, including by that
certain Incremental and Refinancing Amendment (Amendment No. 1 to Credit
Agreement), dated as of August 25, 2016, and that certain Refinancing Amendment
(Amendment No. 2 to Credit Agreement), dated as of March 10, 2017, the “Credit
Agreement”), among the Borrower, the other Subsidiaries of the Borrower from
time to time party thereto, the Lenders from time to time party thereto and the
Agent.

RECITALS:

Refinancing Amendment

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower wishes
to obtain Refinancing Loans (the “Refinancing Term Loans”) from the Refinancing
Term Lenders to refinance all Loans outstanding immediately prior to the
effectiveness of this Agreement (such Loans, collectively, and including for the
avoidance of doubt, Loans that are converted, exchanged or rolled into
Refinancing Term Loans pursuant to this Agreement, the “Refinanced Term Loans”,
and such transaction, the “Refinancing Transaction”) pursuant to a Refinancing
Amendment under the Credit Agreement, and the Refinancing Term Lenders are
willing to provide the Refinancing Term Loans on and subject to the terms and
conditions set forth herein.

WHEREAS, the Refinancing Term Lenders will comprise, and Refinancing Term Loans
will be made by, (i) in part, Lenders who hold Refinanced Term Loans and who
agree to convert, exchange or “cashless roll” all of their Refinanced Term Loans
to or for Refinancing Term Loans; and (ii) in part, Persons providing new
Refinancing Term Loans the proceeds of which will be used by the Borrower to
repay holders of Refinanced Term Loans that will not be so converted, exchanged
or rolled.

WHEREAS, pursuant to Sections 2.16(e) and 12.2 of the Credit Agreement, the
Credit Agreement may be amended to give effect to the provisions of Section 2.16
of the Credit Agreement through a Refinancing Amendment executed by the
Borrower, the Agent and the Refinancing Term Lenders.

Further Amendments:

WHEREAS, immediately following the effectiveness of the Refinancing Transaction,
the Borrower and the Refinancing Term Lenders (which Refinancing Term Lenders,
taken together, constitute all Lenders after giving effect to the Refinancing
Transaction), desire to make certain other changes to the terms of the Credit
Agreement pursuant to Section 12.2 of the Credit Agreement as set forth in
Section 4 of this Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.

SECTION 2. Refinancing Term Loans.

(a) Subject to and upon the terms and conditions set forth herein, each
Refinancing Term Lender severally agrees to make, on the Amendment No. 3 Closing
Date (as defined below), a Refinancing Term Loan in Dollars to the Borrower (or,
in the case of a Converting Refinancing Term Lender (as defined below), convert,
exchange or roll its Refinanced Term Loan for a Refinancing Term Loan in an
equal principal amount) on the Amendment No. 3 Closing Date in an aggregate
principal amount equal to the commitment amount set forth next to such
Refinancing Term Lender’s name in Schedule 1, Part A hereto (in the case of any
Refinancing Term Lender making its Refinancing Term Loan in cash) or Schedule 1,
Part B hereto (in the case of any Refinancing Term Lender converting, exchanging
or rolling its Refinanced Term Loan to or for a Refinancing Term Loan), under
the caption “Refinancing Term Commitment” (the “Refinancing Term Commitment”) on
the terms set forth in this Agreement. Each Refinancing Term Commitment will
terminate in full upon the making of the related Refinancing Term Loan (or
conversion, exchange or roll of the related Refinanced Term Loan, as
applicable). Refinancing Term Loans borrowed under this Section 2 and
subsequently repaid or prepaid may not be reborrowed. In addition, each
Refinancing Term Lender waives its right to any compensation pursuant to
Section 2.11(b) of the Credit Agreement with respect to the prepayment,
exchange, roll or conversion of its Refinanced Term Loans.

(b) Substantially simultaneously with the borrowing of Refinancing Term Loans,
the Borrower shall fully prepay any outstanding Refinanced Term Loans, together
with accrued and unpaid interest thereon to the Amendment No. 3 Closing Date;
provided that each Converting Refinancing Term Lender irrevocably agrees to
accept, in lieu of cash for the outstanding principal amount of its Refinanced
Term Loan so prepaid, on the Amendment No. 3 Closing Date an equal principal
amount of Refinancing Term Loans in accordance with this Agreement. “Converting
Refinancing Term Lender” means a Refinancing Term Lender that agrees pursuant to
this Agreement to convert, exchange or “cashless roll” all, or any portion, of
its Refinanced Term Loan for a Refinancing Term Loan.

SECTION 3. Refinancing Amendments to Credit Agreement. The following amendments
are made to the Credit Agreement on the Amendment No. 3 Closing Date immediately
prior to the effectiveness of the Additional Amendments (as defined below) to
effect the Refinancing Transaction:

(a) Section 1.1 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

“Amendment No. 3” means the Refinancing Amendment (Amendment No. 3 to Credit
Agreement) dated as of February 23, 2018 among the Borrower, the other Credit
Parties thereto, the Lenders party thereto and the Agent.

“Amendment No. 3 Closing Date” has the meaning set forth in Amendment No. 3, and
occurred on February 23, 2018.

(b) The following definitions in Section 1.1 of the Credit Agreement are amended
and restated in its entirety to read as follows:

“Applicable Margin” shall mean for any day with respect to (i) any LIBOR Loan,
2.00% per annum and (ii) any Base Rate Loan, 1.00% per annum.

 

2



--------------------------------------------------------------------------------

“Commitments” means, collectively, the aggregate Commitments of the Lenders, and
the term “Commitment” with respect to an individual Lender means such Lender’s
commitment to make Loans to the Borrower in accordance with the terms of this
Agreement. The Commitments of each Lender and the aggregate Commitments of all
Lenders on the Closing Date are set forth on Annex B. The Commitments of each
Lender and the aggregate Commitments of all Lenders on the Amendment No. 3
Closing Date are set forth on Schedule 1 to Amendment No. 3.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or, pursuant to an Incremental
Amendment or Refinancing Amendment, becomes an Additional Lender, or (b) from
time to time becomes a party hereto by execution of an Assignment Agreement. For
the avoidance of doubt, the Refinancing Term Lenders, as defined in Amendment
No. 3, shall constitute “Lenders” for all purposes hereunder.

“Loans” means the loans made by the Lenders to the Borrower (a) pursuant to
Section 2.1(a) on the Closing Date, which loans, for the avoidance of doubt,
shall cease to be outstanding on the Amendment No. 1 Closing Date, (b) pursuant
to Amendment No. 1 on the Amendment No. 1 Closing Date, which loans, for the
avoidance of doubt, shall cease to be outstanding on the Amendment No. 2 Closing
Date, (c) pursuant to Amendment No. 2 on the Amendment No. 2 Closing Date, which
loans, for the avoidance of doubt, shall cease to be outstanding on the
Amendment No. 3 Closing Date, or (d) pursuant to Amendment No. 3 on the
Amendment No. 3 Closing Date.

“Maturity Date” means the date that is seven years after the Amendment No. 3
Closing Date, provided that if such date is not a Business Day, then the
Maturity Date shall be the next succeeding Business Day.

(c) [Reserved].

(d) Section 2.1(a) of the Credit Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following. “Each Loan made on
the Amendment No. 3 Closing Date shall be made by the Lenders in accordance with
their applicable Pro Rata Share of the Commitments as of such date.”

(e) Section 2.2 of the Credit Agreement is amended to read in its entirety as
follows:

The Borrower shall pay to each Lender (i) on the last Business Day of each
Fiscal Quarter occurring after the Amendment No. 3 Closing Date (commencing with
the Fiscal Quarter ending March 31, 2018) but prior to the Maturity Date, a
portion of the principal amount of all Loans then outstanding in an amount equal
to 0.25% of the sum of the aggregate principal amount of the Loans outstanding
on the Amendment No. 3 Closing Date after giving effect to Amendment No. 3
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.3 of this Agreement
(it being understood and agreed that the $555,000,000 prepayment made on
November 3, 2016 shall be applied (net of any amounts from such prepayment
applied to amortization payments required by this Section 2.2 prior to the
Amendment No. 3 Closing Date) to the amortization payments required by this
Section 2.2 in direct order of maturity) and (ii) on the Maturity Date, the
aggregate principal amount of all Loans outstanding on such date and all accrued
and unpaid interest thereon.

(f) Section 2.3(a)(ii) of the Credit Agreement is hereby amended by: replacing
the words “Amendment No. 2 Closing Date” with the words “Amendment No. 3 Closing
Date”.

 

3



--------------------------------------------------------------------------------

(g) Section 2.4 of the Credit Agreement is amended to read in its entirety as
follows:

The Borrower shall utilize the proceeds of the Loans made on the Amendment No. 3
Closing Date (i) to repay all Loans outstanding on the Amendment No. 3 Closing
Date immediately prior to the funding of the Loans made on such date, (ii) to
pay accrued interest, fees, costs and expenses in connection with the foregoing
(including any original issue discount or upfront fees) and (iii) for general
corporate purposes.

SECTION 4. Additional Amendments to Credit Agreement. In addition to the
amendments described in Section 3 hereof, the Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text ) and to add the underlined text (indicated in
the same manner as the following example: underlined text) as set forth in the
changed pages of the Credit Agreement attached as Exhibit A hereto, effective
immediately following the effectiveness of the Refinancing Transaction on the
Amendment No. 3 Closing Date.

SECTION 5Terms of the Refinancing Term Loans Generally. On the Amendment No. 3
Closing Date, giving effect to the Refinancing Term Loans hereunder, (a) each
Refinancing Term Lender shall become a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and (b) each Refinancing Term Loan shall
constitute a “Loan” for all purposes of the Credit Agreement and the other Loan
Documents. The Refinancing Term Loans shall be on identical terms as
contemplated hereby and shall constitute a single class of Loans under the
Credit Agreement. The parties hereto hereby consent to the incurrence of the
Refinancing Term Loans on the terms set forth herein. Upon the effectiveness of
this Agreement, all conditions and requirements set forth in the Credit
Agreement or the other Loan Documents relating to the incurrence of the
Refinancing Term Loans shall be deemed satisfied and the incurrence of the
Refinancing Term Loans shall be deemed arranged and consummated in accordance
with the terms of the Credit Agreement and the other Loan Documents.

SECTION 6. Representations of the Borrower. The Borrower and each other Credit
Party hereby represents and warrants to the Agent and the Refinancing Term
Lenders that on the Amendment No. 3 Closing Date:

(a) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after the incurrence of the Refinancing Term
Loans;

(b) the representations and warranties set forth in Section 4 of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Amendment No. 3 Closing Date, except to the
extent that such representations or warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

SECTION 7. Conditions to the Amendment No. 3 Closing Date. This Agreement shall
become effective as of the first date when each of the following conditions
shall have been satisfied (the date of satisfaction of such conditions and the
funding of the Refinancing Term Loans, the “Amendment No. 3 Closing Date”):

(a) The Agent shall have received from the Borrower, each other Credit Party,
each Refinancing Term Lender, and the Agent an executed counterpart hereof or
other written confirmation (in form satisfactory to the Agent) that such party
has signed a counterpart hereof.

 

4



--------------------------------------------------------------------------------

(b) The Agent shall have received a borrowing notice (with respect to the
Refinancing Term Loans) at least one Business Day prior to the Amendment No. 3
Closing Date, legal opinions, corporate documents and officers and public
officials certifications (including a solvency certificate) with respect to the
Borrower and the Guarantors in each case customary for financings of the type
described herein (it being understood that any such documentation shall be
deemed “customary” if in a form consistent with such documentation delivered in
connection with Amendment No. 2 on the Amendment No. 2 Closing Date (subject to
adjustments to be reasonably agreed taking into account the nature of the
facilities contemplated hereby);

(c) Citigroup Global Markets Inc., in its capacity as arranger of the amendments
contemplated by this Agreement (the “Arranger”), and the Agent shall have
received, at least three business days prior to the Amendment No. 3 Closing
Date, all documentation and other information related to the Borrower or any
Guarantor required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations including, without
limitation, the Patriot Act, in each case to the extent requested by the
Arranger or the Agent from the Borrower in writing at least 10 Business Days
prior to the Amendment No. 3 Closing Date.

(d) All fees due to the Arranger and the Refinancing Term Lenders on the
Amendment No. 3 Closing Date pursuant to the Commitment Letter and the Fee
Letter, each dated as of February 13, 2018 between the Borrower and the Arranger
and pertaining to the Refinancing Term Loans made hereunder, shall have been
paid, and all reasonable and documented out-of-pocket expenses to be paid or
reimbursed to the Arranger on the Amendment No. 3 Closing Date pursuant to such
Commitment Letter that have been invoiced at least three business days prior to
the Amendment No. 3 Closing Date shall have been paid.

(e) Any (i) accrued and unpaid interest owing by the Borrower to any Lender
pursuant to the Credit Agreement, and (ii) (subject to the last sentence of
Section 2(a) hereof) fees owing by the Borrower pursuant to Section 2.11(b) of
the Credit Agreement in each case as a result of the consummation of the
transactions contemplated by this Agreement shall have been paid in full on the
Amendment No. 3 Closing Date.

(f) The representations and warranties made pursuant to Section 6 hereof shall
be true and correct in all material respects on and as of the Amendment No. 3
Closing Date, except to the extent that such representations or warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date;

(g) Since December 31, 2017, no event shall have occurred that alone or together
with any other events, has had a material adverse effect on the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.

(h) The Agent shall have received a certificate, duly executed by an Officer of
the Borrower, certifying as to the satisfaction of the conditions referred to in
Sections 7(f) and 7(g) above.

SECTION 8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 9. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Credit Party hereby confirms that (a) the obligations of the
Credit Parties under the Credit Agreement as modified or supplemented hereby
(including with respect to the Refinancing Term Loans contemplated by this
Agreement) and the other Loan Documents (i) are entitled to the benefits of the
guarantees and the security interests set forth or created in the Credit
Agreement, the Collateral Documents and the other Loan Documents,
(ii) constitute “Obligations” as such term is defined in the Credit Agreement,
subject to the qualifications and

 

5



--------------------------------------------------------------------------------

exceptions described therein, (iii) notwithstanding the effectiveness of the
terms hereof, the Collateral Documents and the other Loan Documents, are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (b) each Refinancing Term Lender shall be a
“Secured Party” and a “Lender” (including without limitation for purposes of the
definition of “Requisite Lenders” contained in Section 1.1 of the Credit
Agreement) for all purposes of the Credit Agreement and the other Loan
Documents. Each Credit Party ratifies and confirms that all Liens granted,
conveyed, or assigned to the Agent by such Person pursuant to any Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Secured
Obligations as increased hereby, subject to Section 6.10(e) of the Credit
Agreement.

SECTION 10. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

SECTION 11. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 12. Miscellaneous. This Agreement shall constitute a “Refinancing
Amendment” and a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents. The provisions of this Agreement are deemed
incorporated into the Credit Agreement as if fully set forth therein. To the
extent required by the Credit Agreement, each of the Borrower and the Agent
hereby consents to each Refinancing Term Lender that is not a Lender as of the
date hereof becoming a Lender under the Credit Agreement on the Amendment No. 3
Closing Date. The Agent and the Refinancing Term Lenders hereby acknowledge that
the Borrower has complied with the notice provisions required by Section 2.16 of
the Credit Agreement in connection with the Refinancing Term Loans. For only the
purpose of Sections 11.1(a)(ii)(B) and 11.1(a)(iv)(A) of the Credit Agreement,
the Borrower hereby consents to the assignments by Citigroup Global Markets Inc.
(or its designated affiliate), in its capacity as a Lender under the Credit
Agreement, on or before the date that is 45 calendar days from the Amendment
No. 3 Closing Date, in a manner otherwise in accordance with the Credit
Agreement, as amended by this Agreement, of its Refinancing Term Loans made by
it on the Amendment No. 3 Closing Date solely to the institutions and solely in
the amounts previously agreed upon by Citigroup Global Markets Inc. (or its
designated affiliate) and the Borrower.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: XPO LOGISTICS, INC. By:  

/s/ John J. Hardig

  Name: John J. Hardig   Title: Chief Financial Officer

 

[Signature Page – Amendment No. 3 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Guarantors:

 

BOUNCE LOGISTICS, LLC

CON-WAY MULTIMODAL INC.

MANUFACTURERS CONSOLIDATION SERVICE
    OF CANADA, INC.

XPO AIR CHARTER, LLC

XPO CNW, INC.

XPO COURIER, LLC

XPO CUSTOMS CLEARANCE SOLUTIONS, LLC

XPO DEDICATED, LLC

XPO ENTERPRISE SERVICES, INC.

XPO GLOBAL FORWARDING, INC.

XPO INTERMODAL SERVICES, LLC

XPO INTERMODAL SOLUTIONS, INC.

XPO INTERMODAL, INC.

XPO LAND HOLDINGS, LLC

XPO LAST MILE HOLDING, INC.

XPO LAST MILE, INC.

XPO LOGISTICS CARTAGE, LLC

XPO LOGISTICS DRAYAGE, LLC

XPO LOGISTICS EXPRESS, LLC

XPO LOGISTICS FREIGHT, INC.

XPO LOGISTICS MANAGED TRANSPORTATION, LLC

XPO LOGISTICS MANUFACTURING, LLC

XPO LOGISTICS NLM, LLC

XPO LOGISTICS PORT SERVICES, LLC

XPO LOGISTICS, LLC

XPO LTL SOLUTIONS, INC.

XPO PROPERTIES, INC.

XPO SERVCO, LLC

XPO STACKTRAIN, LLC

XPO TRANSPORT, LLC

  By:  

/s/ John J. Hardig

    Name: John J. Hardig     Title: Assistant Treasurer

 

[Signature Page – Amendment No. 3 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

XPO LOGISTICS SUPPLY CHAIN     CORPORATE SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN HOLDING     COMPANY

XPO LOGISTICS SUPPLY CHAIN OF NEW     JERSEY, LLC

XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC

XPO LOGISTICS SUPPLY CHAIN, INC.

XPO LOGISTICS WORLDWIDE     GOVERNMENT SERVICES, LLC

XPO LOGISTICS WORLDWIDE, INC.

XPO LOGISTICS WORLDWIDE, LLC

  By:  

/s/ John J. Hardig

    Name: John J. Hardig     Title: Treasurer

  XPO DISTRIBUTION SERVICES, INC.

  By:  

/s/ Karlis P. Kirsis

    Name: Karlis P. Kirsis     Title: Vice President and Assistant Secretary

  CTP LEASING, INC.

  By:  

/s/ Andrew J. DiLuciano

    Name: Andrew J. DiLuciano     Title: President

  PDS TRUCKING, INC.

  By:  

/s/ Andrew J. DiLuciano

    Name: Andrew J. DiLuciano     Title: Treasurer

 

[Signature Page – Amendment No. 3 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Refinancing Term

    Lender

By:  

/s/ Akshay Kulkarni

  Name: Akshay Kulkarni   Title: Vice President

 

[Signature Page – Amendment No. 3 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,     as Agent By:  

/s/ Chance Moreland

  Name: Chance Moreland   Title: Authorized Signatory

 

[Signature Page – Amendment No. 3 to XPO Senior Secured Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Remaining Signature Pages

[To be held on file with the Agent]



--------------------------------------------------------------------------------

SCHEDULE 1

Refinancing Term Commitments

Part A

 

Name of Refinancing Term Lender

   Refinancing Term Commitment  

Citibank, N.A.

   $ 821,440,679.15  

TOTAL:

   $ 821,440,679.15  

Part B

[To be held on file with the Agent]



--------------------------------------------------------------------------------

EXHIBIT A

Additional Amendments



--------------------------------------------------------------------------------

EXECUTION                         

CUSIP Number: 98379EAB2

 

 

SENIOR SECURED TERM LOAN CREDIT AGREEMENT1

by and among

XPO LOGISTICS, INC.,

as Borrower,

THE OTHER SUBSIDIARIES SIGNATORY HERETO,

as Guarantors,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

MORGAN STANLEY SENIOR FUNDING, INC.

as Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC., HSBC SECURITIES (USA) INC.

and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of October 30, 2015

 

 

 

1  Conformed for Incremental and Refinancing Amendment No. 1 and Refinancing
Amendment No. 2.



--------------------------------------------------------------------------------

Interests in Borrower (other than Disqualified Stock) or any direct or indirect
parent of Borrower (provided, that in the case of any such parent, such
Indebtedness or Disqualified Stock is retired or extinguished), plus

(6) 100% of the aggregate amount received by Borrower or any Restricted
Subsidiary after the Closing Date in cash and the Fair Market Value (as
determined in good faith by Borrower) of property other than cash received by
Borrower or any Restricted Subsidiary from:

(A) the sale or other disposition (other than to Borrower or a Restricted
Subsidiary) of Restricted Investments made by Borrower and the Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from Borrower and the Restricted Subsidiaries by any Person (other than Borrower
or any Restricted Subsidiary) and from repayments of loans or advances, and
releases of guarantees, which constituted Restricted Investments (other than in
each case to the extent that the Restricted Investment was made pursuant to
Section 7.2(b)(vii)),

(B) the sale (other than to Borrower or a Restricted Subsidiary) of the Capital
Stock of an Unrestricted Subsidiary, or

(C) a distribution or dividend from an Unrestricted Subsidiary, plus

(7) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into Borrower or a
Restricted Subsidiary, the Fair Market Value (as determined in good faith by
Borrower) of the Investment of Borrower or the Restricted Subsidiaries in such
Unrestricted Subsidiary (which, if the Fair Market Value of such Investment
shall exceed $62.5 million, shall be determined by the Board of Directors of
Borrower) at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary was
made pursuant to Section 7.2(b)(vii)) or constituted a Permitted Investment).

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Cash Equivalents) of Borrower and its Restricted Subsidiaries at
such time.

“Current Liabilities” shall mean, at any time, (a) the consolidated current
liabilities of Borrower and its Restricted Subsidiaries at such time, but
excluding, without duplication, the current portion of any long-term
Indebtedness and (b) revolving loans, swingline loans and letter of credit
obligations under the ABL Credit Agreement or any other revolving credit
facility.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Defaulting Lender “ shall mean any Lender that (a) has failed to fund all or
any portion of its Loans on the date such Loans were required to be funded
hereunder, (b) has notified Borrower and Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by Agent or

 

-19-



--------------------------------------------------------------------------------

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value (as determined in good faith by
Borrower) of such asset at such date of determination, and (b) the amount of
such Indebtedness of such other Person;

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations under or in respect of a Qualified
Securitization Financing; (including all obligations of any Securitization
Subsidiary); (5) trade and other ordinary course payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;
(6) obligations in respect of cash management services; (7) in the case of
Borrower and the Restricted Subsidiaries (x) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (y) intercompany
liabilities in connection with cash management, tax and accounting operations of
Borrower and the Restricted Subsidiaries; and (8) any obligations under Hedging
Obligations; provided that such agreements are entered into for bona fide
hedging purposes of Borrower or the Restricted Subsidiaries (as determined in
good faith by the board of directors or senior management of Borrower, whether
or not accounted for as a hedge in accordance with GAAP) and, in the case of any
foreign exchange contract, currency swap agreement, futures contract, option
contract or other similar agreement, such agreements are related to business
transactions of Borrower or the Restricted Subsidiaries entered into in the
ordinary course of business and, in the case of any interest rate protection
agreement, interest rate future agreement, interest rate option agreement,
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate hedge agreement or other similar agreement or
arrangement, such agreements substantially correspond in terms of notional
amount, duration and interest rates, as applicable, to Indebtedness of Borrower
or the Restricted Subsidiaries Incurred without violation of this Agreement.

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.

“Indemnified Person” has the meaning ascribed to in Section 2.11.

“Indemnified Tax “ means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Credit
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of Borrower, qualified to perform the task
for which it has been engaged.

“Information” has the meaning ascribed to it in Section 12.8.

 

-33-



--------------------------------------------------------------------------------

“Insolvency Law” means the Bankruptcy Code, as now and hereafter in effect, any
successors to such statute and any other applicable insolvency or other similar
law of any jurisdiction solely to the extent that the amount of such loans and
advances shall be contributed to Borrower in cash as common equity;

(7) any Investment acquired by Borrower or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Borrower or
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable, or (b) as a result of a foreclosure by
Borrower or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default, or as
a result of a Bail-In Action with respect to any contractual counterparty of the
Borrower or any Restricted Subsidiary;

(8) Hedging Obligations permitted under Section 7.1(b)(x);

(9) any Investment by Borrower or any Restricted Subsidiary in a Similar
Business having an aggregate Fair Market Value (as determined in good faith by
Borrower), taken together with all other Investments made pursuant to this
clause (9) that are at that time outstanding, not to exceed the sum of (x) the
greater of $540820 million and 60% of Consolidated EBITDA at the time such
Investment is made, plus (y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (9) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(1) above and shall cease to have been made pursuant to this clause (9) for so
long as such Person continues to be a Restricted Subsidiary;

(10) additional Investments by Borrower or any Restricted Subsidiary having an
aggregate Fair Market Value (as determined in good faith by Borrower), taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding, not to exceed the sum of (x) the greater of $540820
million and 60% of Consolidated EBITDA as of the date of such Investment plus
(y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (10) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (10) for so long as such Person
continues to be a Restricted Subsidiary;

(11) loans and advances to officers, directors or employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
Incurred in the ordinary course of business or consistent with past practice or
to fund such person’s purchase of Equity Interests of Borrower or any direct or
indirect parent of Borrower;

(12) Investments the payment for which consists of Equity Interests of Borrower
(other than Disqualified Stock) or any direct or indirect parent of Borrower, as
applicable; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (4) of the definition of
“Cumulative Credit”;

 

-43-



--------------------------------------------------------------------------------

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.5(b)
(except transactions described in clauses (ii), (iv), (vi), (viii)(B) and
(xv) of Section 7.5(b));

(14) guarantees issued in accordance with Section 7.1 and Section 6.12
including, without limitation, any guarantee or other obligation issued or
incurred under the ABL Credit Agreement (or any credit facility or facilities
which amend, restate, refinance, replace, increase or otherwise modify the ABL
Credit Agreement) in connection with any letter of credit issued for the account
of Borrower or any of its Subsidiaries (including with respect to the issuance
of, or payments in respect of drawings under, such letters of credit);

(15) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;

(16) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness;

(17) any Investment in an entity which is not a Restricted Subsidiary to which a
Restricted Subsidiary sells Securitization Assets pursuant to a Securitization
Financing;

(18) Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged into, amalgamated with, or consolidated with Borrower or a
Restricted Subsidiary in a transaction that is not prohibited by Section 7.8
after the Closing Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(19) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(20) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Borrower or the
Restricted Subsidiaries;

(21) Investments in joint ventures or Unrestricted Subsidiaries not to exceed
$100 million in the aggregate at any onehaving an aggregate Fair Market Value
(as determined in good faith by the Company), taken together with all other
Investments made pursuant to this clause (21) that are at that time outstanding,
not to exceed the sum of (x) the greater of (A) $150 million and (B) 10% of
Consolidated EBITDA in the aggregate as of the date of such Investment, plus (y)
an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment (with the Fair Market Value
each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (21) is made in any Person that is not a Restricted Subsidiary at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1)

 

-44-



--------------------------------------------------------------------------------

(19) leases or subleases, and licenses or sublicenses (including with respect to
intellectual property) granted to others in the ordinary course of business, and
Liens on real property which is not owned but is leased or subleased by Borrower
or any Restricted Subsidiary;

(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11), (15) and (25) of this
definition; provided, however, that (x) such new Lien shall be limited to all or
part of the same property (including any after acquired property to the extent
it would have been subject to the original Lien) that secured the original Lien
(plus improvements on and accessions to such property, proceeds and products
thereof, customary security deposits and any other assets pursuant to the
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being refinanced, refunded, extended, renewed or
replaced), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) or, if greater, committed amount of
the applicable Indebtedness described under clauses (6), (7), (8), (9), (10),
(11), (15) and (25) at the time the original Lien became a Permitted Lien under
this Agreement, (B) unpaid accrued interest and premiums (including tender
premiums), and (C) an amount necessary to pay any underwriting discounts,
defeasance costs, commissions, fees and expenses related to such refinancing,
refunding, extension, renewal or replacement; provided, further, however, that
(X) in the case of any Liens to secure any refinancing, refunding, extension or
renewal of Indebtedness secured by a Lien referred to in clause (6)(B),
(6)(C) or (25), the principal amount of any Indebtedness Incurred for such
refinancing, refunding, extension or renewal shall be deemed secured by a Lien
under clause (6)(B), (6)(C) or (25) and not this clause (20) for purposes of
determining the principal amount of Indebtedness outstanding under clause
(6)(B) or (6)(C) and (Y) in the case of Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6)(B) or (25), such new Lien shall have priority equal to or more junior
than the Lien securing such refinanced, refunded, extended or renewed
Indebtedness;

(21) Liens on equipment of Borrower or any Restricted Subsidiary granted in the
ordinary course of business to Borrower’s or such Restricted Subsidiary’s client
at which such equipment is located;

(22) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;

(24) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

(25) other Liens securing obligations the outstanding principal amount of which
does not, taken together with the principal amount of all other obligations
secured by Liens incurred under this clause (25) that are at that time
outstanding, exceed the greater of $270410 million and 30% of Consolidated
EBITDA at the time of incurrence (which Lien may be pari passu with or junior
to, but not senior to, the Lien securing the Obligations hereunder, except to
the extent such Liens secure any Capitalized Lease Obligation or any purchase
money Indebtedness, in which

 

-48-



--------------------------------------------------------------------------------

“Principal Property” means any “Principal Property” (as defined in either or
both of the Existing Con-way Indentures) owned by Con-way or any of its
Restricted Subsidiaries (as defined in either or both of the Existing Con-way
Indentures).

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) the percentage obtained by dividing (A) the Commitment of such Lender by
(B) the aggregate Commitments of all Lenders (provided that if the Commitments
shall have terminated, the Pro Rata Share of each Lender shall be obtained by
dividing (A) the aggregate Loans of such Lender by (B) the aggregate Loans of
all Lenders), in each case as any such percentages may be adjusted by increases
or decreases in Commitments and Loans pursuant to the terms and conditions
hereof or by assignments permitted pursuant to Section 11.1.

“Public Lender” has the meaning ascribed to it in Section 10.13(a).

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

(1) the Board of Directors of Borrower shall have determined in good faith that
such Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to Borrower and the Securitization Subsidiary;

(2) all sales of Securitization Assets and related assets to the Securitization
Subsidiary are made at Fair Market Value (as determined in good faith by
Borrower); and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Borrower) and may
include Standard Securitization Undertakings.

TheFor the avoidance of doubt, the grant of a security interest in any
Securitization Assets of Borrower or any Restricted Subsidiary (other than a
Securitization Subsidiary) to secure ABL Facility Indebtedness, Indebtedness in
respect of the 2019 Notes, 2021 Notes, 2022 Notes, Indebtedness hereunder or any
Refinancing Indebtedness with respect to the 2019 Notes, 2021 Notes, 2022 Notes
or hereunder (in each case, to the extent not constituting a Securitization
Financing) shall not be deemed a Qualified Securitization Financing.

“Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by Borrower
or any Restricted Subsidiary and employed in the conduct of such Person’s
business.

“Ratio Debt” has the meaning specified in Section 7.1(a).

“Ratio Incremental Basket” has the meaning specified in Section 2.15(a).

“Real Property” shall mean collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Credit Party, whether by lease,
license, or other means, together with, in each case, all easements,

 

-51-



--------------------------------------------------------------------------------

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Borrower or any of their Subsidiaries pursuant to which
Borrower or any of their Subsidiaries may sell, convey or otherwise transfer
(including, for the avoidance of doubt, any conveyance or transfer effected by
means of declaration of a trust over the relevant assets) to (a) a
Securitization Subsidiary (in the case of a transfer by Borrower or any of its
Subsidiaries); and (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets (whether now existing or arising in the future) of
Borrower or any of their Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Hedging Obligations entered into by
Borrower or any such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing with Borrower in which Borrower or any of its Subsidiaries makes an
Investment and to which Borrower or any of its Subsidiaries transfers
Securitization Assets and related assets) which engages in no activities other
than in connection with the financing of Securitization Assets of Borrower and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of Borrower (as provided below) as a Securitization Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Borrower or any other Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Borrower or any other Restricted Subsidiary in
any way other than pursuant to Standard Securitization Undertakings, or
(iii) subjects any property or asset of Borrower or any other Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

(b) with which neither Borrower nor any Restricted Subsidiary has any material
contract, agreement, arrangement or understanding other than on terms which
Borrower reasonably believes to be no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of Borrower (other than pursuant to Standard
Securitization Undertakings); and

(c) to which neither Borrower nor any Restricted Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).

 

-54-



--------------------------------------------------------------------------------

Any such designation by the Board of Directors of Borrower shall be evidenced to
Agent by filing with Agent a certified copy of the resolution of the Board of
Directors of Borrower giving effect to such Credit Party; provided, that to the
extent that no Event of Default has occurred and is continuing, Borrower shall
only be responsible for the costs of providing such access once per Fiscal Year.
Furthermore, so long as any Event of Default has occurred and is continuing or
at any time after all or any portion of the Obligations hereunder have been
declared due and payable pursuant to Section 9.2(b), Borrower shall provide
reasonable assistance to Agent to obtain access, which access shall be
coordinated in scope and substance in consultation with Borrower, to their
suppliers and customers.

6.14 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.14, in each case within the time limits specified
on such schedule, as such time limits may be extended from time to time by Agent
in its reasonable discretion.

6.15 Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 2.4.

7. NEGATIVE COVENANTS

Each Credit Party (to the extent applicable as set forth below) executing this
Agreement agrees as to itself and its Restricted Subsidiaries that from and
after the Closing Date and until the Termination Date:

7.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a)(i) Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) Borrower shall not permit any of the Restricted Subsidiaries (other than
any Guarantor) to issue any shares of Preferred Stock; provided, however, that
Borrower and any Guarantor may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may Incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock or issue shares of Preferred
Stock, in each case if the Fixed Charge Coverage Ratio of Borrower for the most
recently ended four full Fiscal Quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is issued
would be no less than 2.00 to 1.00 determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided, that the amount
of Indebtedness (including Acquired Indebtedness), Disqualified Stock and
Preferred Stock that may be incurred or issued, as applicable, pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors, together with all
Indebtedness, Disqualified Stock or Preferred Stock Incurred by Restricted
Subsidiaries that are not Guarantors pursuant to Section 7.1(b)(xii) and
(xvi)(A) below, together with any Refinancing Indebtedness in respect thereof,
shall not exceed, in the aggregate, the greater of $540820 million and 60% of
Consolidated EBITDA as of the date on which such Indebtedness is Incurred (plus,
in the case of any Refinancing Indebtedness, the Additional Refinancing Amount)
(Indebtedness Incurred pursuant to this clause (a), the “Ratio Debt”).

(b) The limitations set forth in Section 7.1(a) shall not apply to:

(i) the Incurrence by Borrower or any Restricted Subsidiary of Indebtedness
(including under the ABL Credit Agreement and the issuance and creation of
letters of credit and bankers’ acceptances thereunder) up to an aggregate
principal amount outstanding at the time of Incurrence that, together with the
aggregate principal amount of Indebtedness outstanding under clause (xvii) below
at the time of Incurrence, does not exceed the Borrowing Base;

 

-93-



--------------------------------------------------------------------------------

(ii) the Incurrence by Borrower and the other Guarantors of Indebtedness under
this Facility and the Con-way Bridge Facility (in each case, including any
guarantees of any of the foregoing);

(iii) Indebtedness, Preferred Stock and Disqualified Stock of Borrower, the
Guarantors and their Restricted Subsidiaries (including, for the avoidance of
doubt, Con-way and any Restricted Subsidiary which is a Subsidiary thereof)
existing on the Closing Date (other than Indebtedness described in clauses
(i) and (ii) of this Section 7.1(b)) and, if such Indebtedness is for borrowed
money and is in excess of $20,000,000, listed on Schedule 7.1 hereto;

(iv) Indebtedness (including Capitalized Lease Obligations) Incurred by Borrower
or any Restricted Subsidiary, Disqualified Stock issued by Borrower or any
Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary to
finance (whether prior to or within 270 days after) the acquisition, lease,
construction, repair, replacement or improvement of property (real or personal)
or equipment (whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets) that, when aggregated with the principal
amount or liquidation preference of all other Indebtedness, Disqualified Stock
or Preferred Stock then outstanding and Incurred pursuant to this clause (iv),
together with any Refinancing Indebtedness in respect thereof Incurred pursuant
to clause (xv) below, does not exceed at any one time outstanding the greater of
$570685 million and 50% of Consolidated EBITDA as of the date such Indebtedness
is Incurred (plus, in the case of any Refinancing Indebtedness, the Additional
Refinancing Amount);

(v) Indebtedness Incurred by Borrower or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit and bank guarantees
issued in the ordinary course of business, including without limitation letters
of credit in respect of workers’ compensation claims, health, disability or
other benefits to employees or former employees or their families or property,
casualty or liability insurance or self-insurance, and letters of credit in
connection with the maintenance of, or pursuant to the requirements of,
environmental law or permits or licenses from governmental authorities, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims;

(vi) Indebtedness arising from agreements of Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of Borrower to a Restricted Subsidiary, provided that (except
in respect of intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management, tax and accounting
operations of Borrower and its Subsidiaries) any such Indebtedness owed to a
Restricted Subsidiary that is not a Guarantor is subordinated in right of
payment to the Obligations of Borrower under the Loans; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except any
pledge of such Indebtedness constituting a Permitted Lien but not the transfer
thereof upon foreclosure) shall be deemed, in each case, to be an Incurrence of
such Indebtedness not permitted by this clause (vii);

 

-94-



--------------------------------------------------------------------------------

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to Borrower or another Restricted
Subsidiary; provided that if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is not a Guarantor (except in respect of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of Borrower and its
Subsidiaries), such Indebtedness is subordinated in right of payment to the
Guaranty of such Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Borrower or
another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien but not the transfer thereof upon foreclosure) shall be deemed,
in each case, to be an Incurrence of such Indebtedness not permitted by this
clause (ix);

(x) Hedging Obligations that are not incurred for speculative purposes but (A)
for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(B) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (C) for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales and, in
each case, extensions or replacements thereof;

(xi) obligations (including reimbursement obligations with respect to letters of
credit, bank guarantees, warehouse receipts and similar instruments) in respect
of performance, bid, appeal and surety bonds, completion guarantees and similar
obligations provided by Borrower or any Restricted Subsidiary in the ordinary
course of business or consistent with past practice or industry practice;

(xii) Indebtedness or Disqualified Stock of Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xii), together with any Refinancing Indebtedness in respect thereof
incurred pursuant to clause (xv) below, does not exceed at any one time
outstanding the greater of $675820 million and 60% of Consolidated EBITDA as of
the date such Indebtedness is Incurred (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount) (it being understood that any
Indebtedness Incurred pursuant to this clause (xii) shall cease to be deemed
Incurred or outstanding for purposes of this clause (xii) but shall be deemed
Incurred for purposes of Section 7.1(a) from and after the first date on which
Borrower, or the Restricted Subsidiary, as the case may be, could have Incurred
such Indebtedness under Section 7.1(a) without reliance upon this clause (xii));
provided, that the amount of Indebtedness, Disqualified Stock and Preferred
Stock that may be Incurred or issued, as applicable, pursuant to this clause
(xii) by Restricted Subsidiaries that are not Guarantors, together with all
Indebtedness, Disqualified Stock or Preferred Stock Incurred by Restricted
Subsidiaries that are not Guarantors pursuant to the first paragraph of this
covenant or clause (xvi)(A) below, and any

 

-95-



--------------------------------------------------------------------------------

Refinancing Indebtedness of Restricted Subsidiaries that are not Guarantors
incurred in respect thereof, shall not exceed, in the aggregate, the greater of
$ 540820 million and 60% of Consolidated EBITDA (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount);

(xiii) Indebtedness or Disqualified Stock of Borrower or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary in an aggregate
principal amount or liquidation preference at any time outstanding, together
with Refinancing Indebtedness in respect thereof incurred pursuant to clause
(xv) hereof, not greater than 100.0% of the net cash proceeds received by
Borrower and the Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of Borrower or any direct or
indirect parent entity of Borrower (which proceeds are contributed to Borrower
or a Restricted Subsidiary) or cash contributed to the capital of Borrower (in
each case other than proceeds of Disqualified Stock or sales of Equity Interests
to, or contributions received from Borrower or any of its Subsidiaries) to the
extent such net cash proceeds or cash have not been applied to make Restricted
Payments or to make other Investments, payments or exchanges pursuant to
Section 7.2(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1) and (3) of the definition thereof) (plus,
in the case of any Refinancing Indebtedness, the Additional Refinancing Amount)
(it being understood that any Indebtedness incurred pursuant to this clause
(xiii) shall cease to be deemed incurred or outstanding for purposes of this
clause (xiii) but shall be deemed incurred for the purposes of Section 7.1(a)
from and after the first date on which Borrower, or the Restricted Subsidiary,
as the case may be, could have incurred such Indebtedness under Section 7.1(a)
without reliance upon this clause (xiii));

(xiv) any guarantee by Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness Incurred by Borrower or such Restricted
Subsidiary is permitted under the terms of this Agreement; provided that (A) if
such Indebtedness is by its express terms subordinated in right of payment to
the Loans or the Guaranty of such Restricted Subsidiary, as applicable, any such
guarantee with respect to such Indebtedness shall be subordinated in right of
payment to the Loans or such Guaranty, as applicable, substantially to the same
extent as such Indebtedness is subordinated to the Loans or the Guaranty, as
applicable, and (B) if such guarantee is of Indebtedness of Borrower, such
guarantee is Incurred in accordance with, or not in contravention of,
Section 6.12 solely to the extent Section 6.12 is applicable;

(xv) the Incurrence by Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Stock, or by any Restricted Subsidiary of Preferred
Stock of a Restricted Subsidiary, that serves to refund, refinance or defease
any Indebtedness Incurred or Disqualified Stock or Preferred Stock issued as
permitted under Section 7.1(a) and clauses (i), (ii), (iii), (iv), (xii),
(xiii), (xv), (xvi), (xx) and (xxiv) of this Section 7.1(b) up to the
outstanding principal amount (or, if applicable, the liquidation preference,
face amount, or the like) or, if greater, committed amount (only to the extent
the committed amount could have been Incurred on the date of initial Incurrence
and was deemed Incurred at such time for the purposes of this Section 7.1) of
such Indebtedness or Disqualified Stock or Preferred Stock, in each case at the
time such Indebtedness was Incurred or Disqualified Stock or Preferred Stock was
issued pursuant to Section 7.1(a) or clauses (i), (ii), (iii), (iv), (xii),
(xiii), (xv), (xvi), (xx) and (xxiv) of this Section 7.1(b), or any
Indebtedness, Disqualified Stock or Preferred Stock Incurred to so refund or
refinance such Indebtedness, Disqualified Stock or Preferred Stock, plus any
additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay
premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith (subject to the following
proviso, “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

 

-96-



--------------------------------------------------------------------------------

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded, refinanced or defeased and (y) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness, Disqualified Stock and Preferred Stock being refunded or
refinanced that were due on or after the date that is one year following the
Latest Maturity Date of any Loans then outstanding were instead due on such
date;

(B) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior in right of payment to the Loans or a Guaranty, as applicable, such
Refinancing Indebtedness is junior in right of payment to the Loans or the
Guaranty, as applicable, (b) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness is Disqualified Stock or Preferred Stock, (c)
Indebtedness secured by a Lien on the Collateral that is pari passu or junior to
the Lien on the Collateral securing the Obligations hereunder, such Refinancing
Indebtedness is secured by a Lien on the Collateral that is pari passu with or
junior to the Lien on the Collateral securing the Obligations hereunder to the
same extent as such Indebtedness, and a Senior Representative of such
Refinancing Indebtedness acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of ABL
Intercreditor Agreement (and the Pari Passu Intercreditor Agreement or the
Junior Intercreditor Agreement, as applicable) and (d) the ABL Facility, the
Lien on the Collateral securing such Indebtedness shall have the priorities
contemplated by the ABL Intercreditor Agreement, and a Senior Representative of
such Refinancing Indebtedness acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of the ABL Intercreditor Agreement; and

(C) shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Guarantor that refinances Indebtedness of Borrower or a Guarantor, or
(y) Indebtedness of Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock of (A) Borrower or any
Restricted Subsidiary incurred to finance an acquisition or (B) Persons that are
acquired by Borrower or any Restricted Subsidiary or are merged, consolidated or
amalgamated with or into Borrower or any Restricted Subsidiary in accordance
with the terms of this Agreement (so long as such Indebtedness is not incurred
in contemplation of such acquisition, merger, consolidation or amalgamation);
provided that after giving effect to such acquisition or merger, consolidation
or amalgamation, either:

(A) Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.1(a); or

(B) the Fixed Charge Coverage Ratio of Borrower would be no less than
immediately prior to such acquisition or merger, consolidation or amalgamation;

provided, that the amount of Indebtedness, Disqualified Stock and Preferred
Stock that may be Incurred or issued, as applicable, pursuant to clause (xvi)(A)
by Restricted Subsidiaries that are not Guarantors, together with all
Indebtedness, Disqualified Stock or Preferred Stock Incurred by Restricted
Subsidiaries that are not Guarantors pursuant the first paragraph of this
covenant or clause (xii) above, together with any Refinancing Indebtedness of
Restricted Subsidiaries that are not Guarantors incurred in respect thereof,
shall not exceed, in the aggregate, the greater of $540820 million and 60% of
Consolidated EBITDA (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);

 

-97-



--------------------------------------------------------------------------------

provided, further, that with respect to Indebtedness incurred pursuant to clause
(xvi)(A) (and not assumed);

(xvii) Indebtedness Incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to Borrower or any Restricted
Subsidiary other than a Securitization Subsidiary (except for Standard
Securitization Undertakings); provided that the amount of Indebtedness
outstanding under this clause (xvii) shall not exceed, when aggregated with all
Indebtedness outstanding under clause (i) at the time of Incurrence, the maximum
amount permitted under clause (i);[reserved];

(xviii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xix) Indebtedness of Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee, in a principal amount not in excess of the
stated amount of such letter of credit;

(xx) Indebtedness of Restricted Subsidiaries of Borrower that are not Guarantors
not to exceed at any one time outstanding (together with any Refinancing
Indebtedness of Restricted Subsidiaries that are not Guarantors incurred in
respect thereof pursuant to clause (xv) above) the greater of $270410 million or
30% of Consolidated EBITDA as of the date on which such Indebtedness is Incurred
(plus, in the case of any Refinancing Indebtedness, the Additional Refinancing
Amount);

(xxi) Indebtedness of Borrower or any Restricted Subsidiary consisting of (A)
the financing of insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

(xxii) Indebtedness consisting of Indebtedness of Borrower or a Restricted
Subsidiary to current or former officers, directors and employees thereof or any
direct or indirect parent thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Borrower or any direct or indirect parent of Borrower to the extent described
in Section 7.2(b)(iv);

(xxiii) Indebtedness in respect of obligations of Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations; and

(xxiv)Indebtedness under asset-level financings, Capitalized Lease Obligations
and purchase money indebtedness incurred by (1) Norbert Dentressangle S.A. or
any of its Subsidiaries or (2) any Foreign Subsidiary of Borrower, in each case
in the ordinary course of business consistent with past practice; provided that
the amount of Indebtedness outstanding under this Section 7.1(b)(xxiv), together
with any Refinancing Indebtedness in respect thereof incurred pursuant to
Section 7.1(b)(xv) shall not exceed, in the aggregate, the greater of $6751,025
million and 75% of Consolidated EBITDA (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount).

 

-98-



--------------------------------------------------------------------------------

Borrower from any such sale of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date; and

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.2(b)(ii); provided, however, in the case of each of
clauses (A) and (B) above of this clause (vi), that for the most recently ended
four full Fiscal Quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such issuance (and the payment of dividends or
distributions and treating such Designated Preferred Stock as Indebtedness for
borrowed money for such purpose) on a pro forma basis (including a pro forma
application of the net proceeds therefrom), Borrower would have had a Fixed
Charge Coverage Ratio no less than 2.00 to 1.00.

(vii) Investments in joint ventures and Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Borrower), taken
together with all other Investments made pursuant to this clause (vii) that are
at that time outstanding, not to exceed the sum of (a) the greater of $180275
million and 20% of Consolidated EBITDA as of the date of such Investment and
(b) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (vii) is made in any Person that is not
Borrower or a Restricted Subsidiary at the date of the making of such Investment
and such Person becomes Borrower or a Restricted Subsidiary after such date,
such Investment shall thereafter be deemed to have been made pursuant to clause
(1) of the definition of Permitted Investments and shall cease to have been made
pursuant to this clause (vii) for so long as such Person continues to be
Borrower or a Restricted Subsidiary;

(viii) Restricted Payments that are made with (or in an aggregate amount that
does not exceed the aggregate amount of) Excluded Contributions;

(ix) other Restricted Payments in an aggregate amount, when taken together with
all other Restricted Payments made pursuant to this clause (ix) that are at that
time outstanding, not to exceed the greater of $500750 million and 55% of
Consolidated EBITDA as of the date such Restricted Payment is made;

(x) the distribution, as a dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xi) with respect to any taxable period for which Borrower and/or any of its
Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a direct or indirect parent of Borrower is the
common parent (a “Tax Group”), distributions (“Tax Distributions”) to any direct
or indirect parent of Borrower to pay the portion of the taxes of such Tax Group
attributable to the income of Borrower and/or its applicable Subsidiaries in an
amount not to exceed the amount of any U.S. federal, state and/or local income
taxes (as applicable) that Borrower and/or its applicable Subsidiaries would
have paid for such taxable period had Borrower and/or its applicable
Subsidiaries been a stand-alone corporate taxpayer or a stand-alone corporate
group with respect to such taxes; provided that distributions attributable to
the income of any Unrestricted Subsidiary shall be permitted only to the extent
that such Unrestricted Subsidiary made distributions to Borrower or any
Restricted Subsidiary for such purpose;

 

-103-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to Borrower or a Restricted
Subsidiary to other Indebtedness Incurred by Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.

7.4 Asset Sales.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, cause or make an Asset Sale, unless (x) Borrower or any Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value (as determined in good faith by
Borrower) of the assets sold or otherwise disposed of, and (y) at least 75% of
the consideration therefor received by Borrower or such Restricted Subsidiary,
as the case may be, is in the form of Cash Equivalents; provided that the amount
of:

(i) any liabilities (as shown on Borrower’s or a Restricted Subsidiary’s most
recent balance sheet or in the notes thereto) of Borrower or a Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Loans or any Guaranty) that are assumed by the transferee of any such assets or
that are otherwise cancelled or terminated in connection with the transaction
with such transferee,

(ii) any notes or other obligations or other securities or assets received by
Borrower or such Restricted Subsidiary from such transferee that are converted
by Borrower or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received),

(iii) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that Borrower and each
other Restricted Subsidiary are released from any guarantee of payment of such
Indebtedness in connection with the Asset Sale,

(iv) consideration consisting of Indebtedness of Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not Borrower or any Restricted Subsidiary, and

(v) any Designated Non-cash Consideration received by Borrower or any Restricted
Subsidiary in such Asset Sale having an aggregate Fair Market Value (as
determined in good faith by Borrower), taken together with all other Designated
Non-cash Consideration received pursuant to this Section 7.4(a)(v) that is at
that time outstanding, not to exceed the greater of $225340 million and 25% of
Consolidated EBITDA at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value),

shall be deemed to be Cash Equivalents for the purposes of this Section 7.4(a).

7.5 Transactions with Affiliates.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any under any Insolvency
Law and (iii) each Lender shall be entitled to pursue its deficiency claim after
liquidation of all or substantially all of the Collateral and application of the
proceeds therefrom.

 

-107-



--------------------------------------------------------------------------------

10.10 Procedures. Agent is hereby authorized by each Credit Party and each other
Person to whom any Obligations hereunder are owed to establish procedures (and
to amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.
The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.

10.11 Collateral Matters.

(a) Lenders hereby irrevocably authorize and direct Agent to release Liens upon
any Collateral (and any such Liens shall be automatically released), without
further action by Agent or any other Person,, (i) upon the Termination Date;
(ii) in respect of property of any Subsidiary being sold or disposed of or
transferred (including property owned by any Subsidiary being sold or disposed
of or transferred) if the sale or Disposition or transfer is made in compliance
with this Agreement and the Loan Documents (or otherwise is not prohibited) (and
Agent may, in its discretion, request, and rely conclusively without further
inquiry on, a certificate from the Borrower certifying as such prior to Agent
taking any action to evidence such release) or such sale or Disposition is
approved by the Requisite Lenders (or such greater number of Lenders as may be
required under Section 12.2); (iii) to the extent the applicable Collateral is
or becomes Excluded Property and/or Excluded Principal Property; (iv) to the
extent the applicable Collateral constitutes property leased to Credit Parties
under a lease which has expired or been terminated in a transaction permitted
under this Agreement; (v) to the extent the Credit Party owning such Collateral
is released from its Obligations hereunder (pursuant to Section 13.10 or
otherwise); or (vi) as required by the terms of any Intercreditor Agreement.
Upon request by Agent or Borrower at any time, Lenders will confirm in writing
Agent’s authority to release any Lien upon particular types or items of
Collateral pursuant to this Section 10.11. In addition, the Lenders hereby
authorize Agent, to subordinate any Lien granted to or held by Agent upon any
Collateral to any Lien on such asset permitted pursuant to paragraph (6)(C) of
the definition of Permitted Lien. In addition, the Guaranty of the Obligations
by, and the liens on the assets of, any Restricted Subsidiary which is
designated as an Unrestricted Subsidiary will automatically be terminated and
released at the time of such designation.

(b) Promptly, and in any event not later than five (5) Business Days’ following
written request by Borrower, Agent shall (and is hereby irrevocably authorized
and directed by Lenders to) execute such documents as may be necessary to
evidence the release (or subordination) of its Liens upon Collateral as
contemplated by Section 10.11(a); provided, however, that (i) Agent shall be
fully protected in relying on such certification by Borrower (and shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty contained therein) and any execution and delivery of such requested
documentation shall be without recourse or warranty to Agent (other than Agent’s
authority to execute and deliver such documents) and (ii) such release shall not
in any manner discharge, affect or impair the Obligations hereunder or any Liens
(other than those expressly being released) upon (or obligations of Credit
Parties in respect of) all interests retained by Credit Parties,

 

-120-